Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
             The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1, 3-14 and 16 are allowed because none of the prior art references of record teaches a water-based ink comprising an azomethine metal complex pigment (A), an aromatic group-containing polymer (B), an organic solvent (D) and water, in which: a mass ratio of the azomethine metal complex pigment (A) to the aromatic group-containing polymer (B) [(A)/(B)] is not less than 1.4 and not more than 3.2; and the aromatic group-containing polymer (B) is a crosslinked polymer obtained by crosslinking an aromatic group-containing polymer (b) having an acid value of not less than 80 mgKOH/g and not more than 400 mgKOH/g with a water-insoluble polyfunctional epoxy compound (c), the azomethine metal complex pigment (A) is a metal complex pigment comprising an azomethine compound as a ligand and a divalent or trivalent ion of a metal selected from the group consisting of Fe, Co, Ni and Zn, a boiling point of the organic solvent (D) is not lower than 90° C. and not higher than 250° C., and a content of the organic solvent (D) in the water-based ink is not less than 20% by mass and not more than 20% by mass.

Claim 14 is allowed because none of the prior art references of record teaches a process for producing a pigment water dispersion liquid of particles of an aromatic group-containing polymer (B) comprising an azomethine metal complex pigment (A), said process comprising the following steps 1 and 3: Step 1: subjecting a mixture comprising the azomethine metal complex pigment (A), an aromatic group-containing polymer (b) having an acid value of not less than 80 mgKOH/g and not more than 400 mgKOH/g and water to dispersion treatment to obtain a pigment water dispersion liquid; and Step 3: subjecting the pigment water dispersion liquid obtained in the step 1 to crosslinking treatment with a water-insoluble polyfunctional epoxy compound (c) to obtain a pigment water dispersion liquid B in which the azomethine metal complex pigment (A) is incorporated in the aromatic group-containing polymer (B) obtained by the crosslinking treatment.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 7,291,212; US Pub. 2004/0189765) cited in the PTO 892 form show an aqueous ink which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853